ZEHMER, Judge.
Willie Atkinson appeals his conviction for possession of cocaine in violation of section 893.13(1)(e), Florida Statutes (1987). He entered a plea of nolo contendere, reserving the right to appeal the denial of his motion to suppress the seized cocaine that was the basis for his conviction. The record contains no evidence of corroboration of the anonymous tip received by the police, nor did the officers involved testify to observing any criminal act committed by the defendant. The record does not contain any evidence to justify an investigatory stop. Accordingly, we find it was error for the trial court to deny appellant’s motion to suppress, reverse the conviction, and remand with directions to discharge the defendant.
REVERSED AND REMANDED.
SHIVERS and BARFIELD, JJ., concur.